                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:19-cv-277-MOC-DCK

FREDA J. DAY,                       )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
OPRAH WINFREY, et al.,              )                        ORDER
                                    )
                                    )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on a Motion for Summary Judgment filed by

Defendants Harpo Productions, Lionsgate Entertainment Corporation, Oprah Winfrey Network,

LLL, and Oprah Winfrey. (Doc. No. 44). The Court held a hearing on the motion on December

16, 2020, and then again on February 17, 2021. The parties were allowed to file supplemental

briefs following the December 16 hearing. This matter is ripe for disposition.

       I.      BACKGROUND

       A. Plaintiff’s Copyright Infringement Claim

       This is a copyright infringement action in which Plaintiff alleges that Defendants have

infringed the copyright of Plaintiff’s memoir, written in 1999, and hereinafter referred to as “the

Book.” (Compl., Doc. No. 1, ¶ 2). Plaintiff alleges that the Book is “based on [her] life

experiences” and was “granted copyright protection” in April 2003 and was published in 2005.

She also alleges that her publisher created a “CD disk” related to the Book. (Id. ¶ 4). Plaintiff

does not allege that the CD was ever registered with the Copyright Office. Plaintiff alleges that

she sent the Book by certified mail to “Defendant Winfrey” in 2009. (Compl., Doc. No. 1, ¶ 23).




     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 1 of 19
Plaintiff alleges that Defendants were all involved in some capacity with the production or

broadcast of Greenleaf, a television show that aired on Oprah Winfrey’s network “OWN,” which

Plaintiff alleges infringes on the Book. (Id., ¶¶ 2, 9–12).

       B. Summary of the Book

       The Book, titled From the Greenleaf to Greener Pastures: A Memoir, is a lengthy

memoir of Plaintiff’s life, essentially an autobiography. Plaintiff was born around 1960. The

Book was written in 1999 and describes Plaintiff’s life up until that time. Plaintiff was one of

ten children. Plaintiff’s father operated a café called The Green Leaf. Plaintiff’s father died

when she was around four years old.

       The Book describes Plaintiff’s life as a child, living with her multiple siblings in a modest

home maintained by her mother. The Book describes Plaintiff’s adolescence, her early

romances, and her college experiences. The vast majority of the Book deals with Plaintiff’s

relationship with a man named Ed, whom she eventually marries. Ed is an alcoholic and habitual

drug user, is usually unemployed, and is physically and mentally abusive to Plaintiff. The Book

describes how Plaintiff and Ed lived in poverty (often getting by on food stamps and without

electricity) and how Plaintiff and Ed were evicted more than a dozen times from various

apartments. Plaintiff describes a series of low paying and unfulfilling clerical jobs she had with

various governmental agencies, schools, and hospitals, from which she was either fired or quit.

Plaintiff describes how she and Ed had frequent run-ins with the law and how they were arrested

and jailed from time to time on minor charges. Plaintiff describes raising three children she had

with Ed. Throughout the Book, Plaintiff discusses her strong faith in God and was generally

optimistic that her life would get better. Plaintiff states on several occasions that she rarely

attended church. Her faith in God was personal, not institutional. At the end of the Book, in


                                                  2

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 2 of 19
1999, when she was around thirty-nine years old, Plaintiff describes how she applied for and

obtained a teaching job in North Carolina. The Book ends at that point, with Plaintiff stating

how she believed she would be moving on to a better life.

       The Book is structured chronologically. The first chapter addresses the story of

Plaintiff’s mother, how she met Plaintiff’s father (who was married to another woman), and the

ten children they had together. The Book thereafter chronicles Plaintiff’s life from childhood

through adulthood sequentially as it occurred. Along the way, the Book presents hundreds of

short anecdotes and stories about Plaintiff and Ed, their extended family members, and their

friends.

       C. Summary of the Television Series Titled “Greenleaf”

       Greenleaf is a fictional television series set in the present. It is the story of a large,

affluent African-American church in Memphis, Tennessee, its leader Bishop Greenleaf (a man in

his 60s), and his family. Bishop Greenleaf and his wife Mae have been married for 44 years, and

they have four children. At the beginning of the show, it is revealed that one of them, Faith, has

committed suicide. The other three children are:

       1. Grace – a woman in her 40’s who left the church and her family 20 years earlier to

pursue a career as a television journalist. She has a teenage daughter and is a single mother. She

is the main character and protagonist of Greenleaf.

       2. Jacob – a man in his mid-30s who works in the church as an assistant pastor to his

father. He is married and has two children, one of whom is a teenager who becomes friends

with Grace’s daughter.

       3. Charity – a woman in her late 20’s or early 30’s who is in the church choir, is married

and wants to have children.


                                                   3

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 3 of 19
       Greenleaf begins with Grace and her daughter returning to Memphis from their home in

Phoenix to attend Faith’s funeral. Grace agrees to stay in Memphis after the funeral, ostensibly

to work in the church, but her real reason for staying is to try to prove that her uncle (Mae’s

brother) is molesting young girls. Indeed, Grace’s uncle molested Faith as a young girl, and this

ultimately led to her suicide. This is the primary storyline of the first season of Greenleaf, but

there are multiple subplots as well.

       In the first season the following subplots are featured:

       a. Grace, who is a talented preacher in her own right, becomes more and more involved

in church affairs and starts counselling parishioners and leading services on her own. (Episodes

102, 105, 106 and 113).

       b. Jacob and his wife have marital difficulties because he was having an affair; eventually

they go to counseling and reconcile. (Episodes 101–106).

       c. Jacob is put on leave by Bishop Greenleaf, which alienates him and causes him to join

a rival church. (Episodes 105 and 111–13).

       d. Charity’s husband, Kevin, becomes attracted to a man who helps run a homeless

shelter at the church; Charity begins to suspect that her husband might be gay. (Episodes 102,

103, 105, 106 and 109–13).

       e. A police officer and church member accidentally shoots an innocent teenager, becomes

ostracized by the church (the Bishop ignores him fearing congregation backlash), and is

eventually killed in the church parking lot. (Episodes 102, 104 and 108).

       The show explores the relationships and career aspirations of all of the Greenleaf family

members, as well as contemporary social issues such as the Black Lives Matter movement,

sexual abuse, and the role of formal religion in the contemporary African-American community.


                                                  4

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 4 of 19
Significantly, and in stark contrast to the Book, the fictional Greenleaf family does not live in

poverty. Rather, they live a life of luxury and privilege, residing in a mansion and working at a

sleek, modern, contemporary church complex. Nor is Greenleaf a biography. It does not trace

the steps of anyone’s 40-year journey to adulthood. Its characters come to the first episode of the

show fully formed and developed.

       The following facts are undisputed on summary judgment:

       1. The only submission to any of the Defendants that Plaintiff can recall is a purported

submission by certified mail to Defendant Winfrey in 2009. (Shephard Decl., Ex. A, Response

to Interrogatory No. 1).

       2. Even though Plaintiff claims to have submitted the Book to Defendant Winfrey in

2009 by certified mail, Plaintiff has no receipt or other evidence to confirm that fact. (Shephard

Decl., ¶ 7); (Shephard Decl., Ex. C, Request No. 10).

       3. Plaintiff has no recollection of whether her alleged submission of the Book was

accompanied by a transmittal letter. (Shephard Decl., Ex. A, Response to Interrogatory No. 4).

No transmittal letter has been produced. (Shephard Decl., ¶ 7).

       4. The address to which Plaintiff claims to have sent the Book to Defendant Winfrey was

not used by Defendants in 2009 when the Book was allegedly sent. (Nordman Decl., ¶ 4). The

address was not used by Defendants until 2015. (Id.).

       5. There is no record of the Book in submission logs maintained by Ms. Winfrey’s

companies where submitted material, if reviewed and considered, is recorded. (Nordman Decl.,

¶ 6); (Declaration of Cindy Iwaki (“Iwaki Decl.”), ¶ 4).




                                                 5

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 5 of 19
          6. The person who actually created Greenleaf, Craig Wright,1 came up with the name

Greenleaf. (Declaration of Craig Wright (“Wright Decl.”), ¶ 4–6). In part, the name was a

reference to a short story of the same name written by Flannery O’Connor in or about 1965.

(Id.).

          II.    STANDARD OF REVIEW

          Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A fact is material only if it might affect the outcome of the suit under governing law. Id.

          The movant has the “initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (internal citations omitted).

          Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving

party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.

The nonmoving party may not rely upon mere allegations or denials of allegations in his

pleadings to defeat a motion for summary judgment. Id. at 324. The nonmoving party must




1
  Mr. Wright is named as a defendant in this action but has never been served. Mr. Wright
attests in his sworn Declaration that, before the filing of this lawsuit, never saw, read, or even
heard of the Book. (Wright Decl., ¶ 5).



                                                    6

         Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 6 of 19
present sufficient evidence from which “a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert Cty., Md.,

48 F.3d 810, 818 (4th Cir. 1995).

        When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct. 2658,

2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

        III.   DISCUSSION

        A. COPYRIGHT INFRINGEMENT—GENERAL ELEMENTS

        To prevail in a copyright infringement action, a plaintiff must establish (i) ownership of a

copyright in a work and (ii) copying by defendant of original elements of the work. Feist

Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Because proof of actual

copying is difficult to establish, a plaintiff may prove copying by establishing that (i) the

defendant had access to plaintiff’s copyrighted work and (ii) the works at issue are substantially

similar. Towler v. Sayles, 76 F.3d 579, 582 (4th Cir. 1996). Both access and substantial

similarity are required to prevail in a copyright claim. Id. at 583. If either is lacking, the claim

will fail.

        Defendants first contend that they are entitled to summary judgment because Plaintiff has

not raised a genuine issue of disputed fact as to whether any of the Defendants had access to the

Book. The Court agrees. To prevail on a claim of copyright infringement, “a plaintiff must

show that a defendant had a reasonable opportunity to view or copy the work at issue.” Moore v.

Lightstorm Entm’t, 992 F. Supp. 2d 543, 550 (D. Md.), aff’d, 586 F. App’x 143 (4th Cir. 2014).


                                                  7

      Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 7 of 19
“To prove access, the plaintiff must show that the defendant had an opportunity to view or copy

the work. The ‘mere possibility’ of such an opportunity is not enough. It must be ‘reasonably

possible’ that the defendant had access to the copyrighted work.” Bldg. Graphics, Inc. v. Lennar

Corp., 708 F.3d 573, 577 (4th Cir. 2013) (citations omitted). A plaintiff may not establish access

to her work through mere speculation and conjecture. Moore, 992 F. Supp. 2d at 550; see also

Bldg. Graphics, Inc., 708 F.3d at 580 (granting summary judgment in favor of defendant where

evidence of access was derived from “inferences built upon inferences”); Eaton v. Nat’l Broad.

Co., 972 F. Supp. 1019, 1025 (E.D. Va. 1997) (“[H]ypothetical possibilities [that someone may

have forwarded a script to a senior executive] are mere conjectures insufficient to create a

genuine issue of material fact.”).

       i.      ACCESS

       Here, Plaintiff has simply not raised a genuine issue of disputed fact as to whether

Defendants obtained access to the Book. First, Plaintiff alleges that she “submitted a copy of the

book by certified mail to ‘Defendant Winfrey’ in 2009.” (Doc. No. 1, ¶ 23). In discovery,

Defendants served interrogatories asking if this was the only submission to Defendants. Plaintiff

responded that she “can’t recall” any others. (Shephard Decl., ¶ 3–4; Shephard Decl., Ex. A,

Response to Interrogatory No. 1). Defendants also served interrogatories asking what address

was used for the alleged 2009 submission to Defendant Winfrey. (Shephard Decl., ¶ 5). Plaintiff

responded that “it was the same address used in the summons in which a copy of my complaint

was mailed.” (Shephard Decl., Ex. A, Response to Interrogatory No. 3). The summons to

defendant Winfrey was mailed to 1041 Formosa Ave., Hollywood, California, which is the

corporate address of defendant OWN, LLC (of which Defendant Winfrey is an officer).

(Shephard Decl., ¶ 6; Shephard Decl., Ex. B). OWN, LLC, however, did not begin working


                                                 8

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 8 of 19
from that office until 2015. (Nordman Decl., ¶ 4). Thus, Plaintiff’s verified statements in

discovery that she sent her book to Defendant Winfrey in 2009 at the 1041 Formosa Avenue

address cannot establish access because it is undisputed that OWN was not yet even doing

business at that address at the time of the alleged submission.2

        Significantly, while Plaintiff alleged in the Complaint that the Book was sent to

Defendant Winfrey by certified mail, in response to interrogatories asking about the whether she

had a receipt evidencing the alleged certified mailing, Plaintiff stated that “I’m not sure of its

location.” (Shephard Decl., Ex. A, Response to Interrogatory No. 6). No certified mail receipt

was produced in response to Defendants’ request for production of documents which requested

it. (Shephard Decl., ¶ 7; Shephard Decl., Ex. C, Request No. 10).

        Second, Defendants have produced evidence on summary judgment showing that, even if

there were evidence of a transmittal of the Book addressed to Defendant Winfrey at OWN, the

Book would never have made its way to Defendant Winfrey because of OWN’s long-standing

policy that unsolicited submissions of material are never forwarded to Ms. Winfrey or anyone

else. Instead, they are returned to the sender by OWN’s legal department. (Nordman Decl., ¶ 5).

Another entity affiliated with Ms. Winfrey, Harpo Productions, has the same policy. (Iwaki

Decl., ¶ 3).

        Third, Defendants have produced evidence showing that, when there are submissions of

material from authorized sources that OWN considers for possible use, those submissions are

entered and noted in a submission log. (Nordman Decl., ¶ 6). OWN’s submission log has no




2 In contravention of what she said in her interrogatory responses, Plaintiff alleged in her
Complaint that she sent the Book to “Oprah Winfrey Studios located in Chicago, IL.” (Compl.,
Doc. No. 1, ¶ 3). There is no entity named Oprah Winfrey Studios. Defendant Harpo
Productions, Inc., one of Ms. Winfrey’s companies, is in Chicago.
                                                 9

      Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 9 of 19
entry for or reference to the Book or any other submission by Plaintiff. (Id.). Harpo Productions

has the same procedure, and its submission log has no entry for or reference to Plaintiff or her

Book. (Iwaki Decl., ¶ 4).

       Fourth, as Defendants note, in any event, Defendant Winfrey did not create the show

Greenleaf. Craig Wright, who was named as a defendant in this action but who has never been

served, was the creator of Greenleaf. (Wright Decl., ¶ 4). Mr. Wright has submitted his own

sworn affidavit, attesting that before the filing of this litigation, he had never seen, read, or heard

of the Book, nor did he ever discuss Plaintiff’s Book with Ms. Winfrey or anyone else. (Id., ¶ 5).

       In sum, Plaintiff has produced no evidence on summary judgment raising a genuine

dispute of fact as whether any of the named Defendants had access to the Book before the

alleged copyright; thus, her copyright infringement claim fails on this ground alone.

       ii.     SUBSTANTIAL SIMILARITY

       a. Extrinsic Test

       The Court further finds that, even if Plaintiff could raise a genuine factual dispute as to

whether Defendants had access to the Book, Defendants are entitled to summary judgment

because the works at issue are simply not substantially similar. In determining whether two

works are substantially similar in protected expression, a plaintiff must satisfy both an

“extrinsic” (or “objective”) test and an “intrinsic” (or “subjective”) test. Dawson v. Hinshaw

Music Inc., 905 F.2d 731, 733 (4th Cir. 1990) (citing Litchfield v. Spielberg, 736 F.2d 1352,

1355 (9th Cir. 1984); see also Lyons P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 801

(4th Cir. 2001). The extrinsic test examines the specific objective elements of the works at issue.

To satisfy the extrinsic test, the works at issue must be similar in plot, theme, dialogue, mood,

setting, pace, characters, and sequence of events. Towler, 76 F.3d at 584. However, only


                                                  10

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 10 of 19
copyrightable elements of the plaintiff’s work can be infringed. Universal Furniture Int’l, Inc. v.

Collezione Europa USA, Inc., 618 F.3d 417, 436 (4th Cir. 2010) (per curiam).

        Before comparing the works, courts must “‘isolate the protectable expression’ in the

copyrighted work in order to determine whether there are substantial similarities between that

protected expression and the defendant’s work.” Comins v. Discovery Commc’ns, Inc., 200 F.

Supp. 2d 512, 518 (D. Md. 2002) (quoting Whitehead v. Paramount Pictures Corp., 53 F. Supp.

2d 38, 47 (D.C. Cir. 1999)). Where a plaintiff fails to satisfy the extrinsic test, a claim for

copyright infringement should be dismissed as a matter of law. Copeland v. Bieber, 789 F.3d

484, 490 n.1 (4th Cir. 2015) (“[A] district court may grant a motion to dismiss or summary

judgment under the extrinsic prong alone.”); see also Tessler, 2008 WL 5781733, at *4. Here,

applying the extrinsic test, the Court finds as a matter of law that none of the constituent

elements of the Book–its plot, theme, dialogue, mood, setting, pace, characters, and sequence of

events–bear any similarity (let alone substantial similarity) to Greenleaf. The Court will discuss

each element in order.

        Plot. First, as to plot, because the Book is a memoir, it does not really have a plot. It is

merely Plaintiff’s presentation of her life story: a child is raised by a single parent, lives a life of

poverty, marries an unemployed alcoholic, is abused both emotionally and physically by her

husband, raises three children while being serially evicted from more than a dozen residences,

has numerous run-ins with the law, has a series of unfulfilling jobs from which she is fired or

quits, and eventually moves to North Carolina in 1999, where she hopes to begin a better life.

None of this happens in the Greenleaf television series.

        In contrast with the Book, the Greenleaf television series is a fictional piece about a

present day African-American church, its bishop, and his family. The first season primarily


                                                   11

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 11 of 19
focuses on the quest of its main character (daughter Grace Greenleaf) to stop a serial child

molester. Beyond that, the drama focuses on the church’s internal affairs, the bishop’s

relationship with his congregation, and each child’s participation in preaching and managing the

church. The Book has none of those elements as part of its plot. That is, here is no church at the

center of the Book’s story, there is no bishop, there is no family of adult children vying for

influence within a church, and there is no pursuit of a serial child molester, which is the central

plot of the first season of Greenleaf.

       Given these stark differences, there is simply no substantial similarity as to plot. In her

complaint, Plaintiff contends that the Book is about “scandalous relationships, abortion,

debilitating poverty, and [Plaintiff’s] tumultuous marriage,” and how “through it all, she

[Plaintiff] finds the faith to pursue her dreams by turning to God.” (Compl., ¶ 20). First, that is

not a plot description and it is not protectible. Scandalous relationships, a tumultuous marriage,

abortion, and faith in God are “general ideas” or broad “themes” and are simply “not eligible for

copyright protection.” Moore, 992 F. Supp. 2d at 555. Second, what Plaintiff describes is not at

all the plot of Greenleaf. For example, the claimed prevailing “plot” of Plaintiff’s work–that is,

people living in and surviving debilitating poverty–is completely absent from Greenleaf. The

Greenleaf family is portrayed as extremely wealthy and live a life of luxury and privilege. The

show never suggests (much less depicts) any of them overcoming poverty or economic hardship

of any kind.

       Characters. Next, the Book’s characters are not substantially similar to Greenleaf’s

characters. The primary “characters” in the Book are Plaintiff (raised by a single mother,

marries an abusive man, lives a life of poverty, and ultimately overcomes it), Ed (Plaintiff’s

alcoholic, drug addicted, abusive, unemployed husband) and Plaintiff’s mother (who raised ten


                                                 12

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 12 of 19
children by herself despite limited financial means of her own). There are no corresponding

characters in Greenleaf. Greenleaf’s primary characters are Grace (estranged from her family for

years, but returns home after her sister commits suicide, seeks to get her uncle arrested for being

a child molester, and becomes a pastor at her father’s church) and Bishop Greenleaf (a man in his

late 60’s who leads a contemporary African-American congregation).

       In her complaint, Plaintiff alleges that several characters in Greenleaf are in part based on

Plaintiff herself: “The main character Freda [Plaintiff], life changes has been transformed onto

those represented by all of the sisters in the Greenleaf TV show [sic].” (Compl., ¶ 21). In

describing these supposed similarities, Plaintiff alleges that Charity Greenleaf (the Bishop’s

youngest daughter) shares Plaintiff and Ed’s “marital problems in their twenties,” that Grace

Greenleaf is “an aspiring journalist” similar to Plaintiff, and that Plaintiff and Ed’s “marital woes

in their thirties” are similar to those of Kerrise, the wife of Jacob Greenleaf. (Compl., ¶ 22).

These alleged similarities simply cannot establish copyright infringement.

       First, “[i]t is well-established that ‘[c]opyright law provides very limited protection to

characters presented in a creative work. Basic character types are not copyrightable.’” Eaton,

972 F. Supp. at 1027-28 (quoting Jones v. CBS, Inc., 733 F. Supp. 748, 753 (S.D.N.Y. 1990)

(finding it insufficient to establish infringement where the plaintiff's work contained a “conjure

lady” and the defendant’s work contained “Sister Sadie, a voodoo practitioner”)). In other

words, two characters sharing the supposed “trait” of having had “marital problems” is not

sufficiently unique or novel to establish similarity for purposes of copyright analysis. See Levi

v. Twentieth Century Fox Film Corp., No. 3:16CV129, 2018 WL 1542239, at *7 (E.D. Va. Mar.

29, 2018) (finding that characters that share “basic character traits” but that are not “uniquely

developed” and “novel” in their portrayal are not substantially similar).


                                                 13

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 13 of 19
       Second, even if these were actionable similarities, it is improper to “pick[] and choose[]

traits of different people instead of comparing parallel characters.” Moore, 992 F. Supp. 2d at

557; see also Eaton, 972 F. Supp. at 1028 (improper to contrast two ostensibly similar characters

where one was “the main character” of one work and the other was simply a “secondary

character” in the other). For these reasons, Plaintiff has simply not shown that the characters in

the two works are substantially similar.

       Theme. Next, the Book’s theme appears to be that people can overcome major adversity

in their lives if they persevere and have faith in God. Greenleaf contains no such theme. Rather,

the themes in Greenleaf appear to be that “crime does not pay” and the exploration of

contemporary issues in the African-American religious and social experience (such as the Black

Lives Matter storyline of season one). That the Book occasionally refers to Plaintiff’s faith in

God and Greenleaf involves a church does not make them substantially similar.

       Moreover, Plaintiff’s faith as reflected in the Book is deeply personal and is not practiced

in a formal church setting as in Greenleaf, nor is the Book about a large affluent family-run

church or the moral and ethical struggles of its Bishop and his adult children. As repeatedly

stated in the Book, Plaintiff rarely attended church. For example, she states in the book, “I didn’t

even attend church regularly,” (Book, p. 228); “My interaction with God came about regardless

of the fact that Momma never took all of us to church as a family,” (Id., p. 245); “At that time in

my life, I didn’t even have a church home, though I’d experienced firsthand the power of

prayer,” (Book at p. 307); and “[despite] the few times we did attend church, I assured her that

the only thing left for solace was to continuously keep praying,” (Id., p. 331). Additionally, the

concept of faith is not protectible by copyright, and that the two works each address faith in




                                                14

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 14 of 19
totally different ways does not make them substantially similar. Eaton, 972 F. Supp. at 1027

(“general ideas, themes, or plots are not eligible for copyright protection”).

        Mood and Setting. The mood of the Book is bleak: abject poverty, abusive

relationships, lost jobs, arrests, evictions, and having to move almost every year. The Book takes

the reader starkly into the terribly challenging life Plaintiff endured until she was almost forty

years old. Virtually every scene in the Book occurs someplace where Plaintiff and her family are

living near or below the poverty line. The mood of Greenleaf, by contrast, is of intrigue and

mystery, revealing power struggles within the powerful and wealthy Greenleaf family, and the

quest to bring a serial molester to justice. Moreover, unlike the poverty which permeated

Plaintiff’s life and is portrayed in the Book, the primary characters in Greenleaf lead a life of

luxury, wealth, and privilege. Most of the action in Greenleaf takes place in the lavish Greenleaf

family mansion and the modern sleek church complex where the Greenleaf family members

work, not the impoverished neighborhoods where the Book takes place. Thus, the mood and

setting are not substantially similar.

        Pace and Sequence. Next, the Book covers the first 40 years of Plaintiff’s life. In fact,

it begins with a lengthy story of the life of Plaintiff’s mother before Plaintiff was even born. The

primary action covered by the Book starts in 1960 and ends in 1999. By contrast, Greenleaf does

not cover decades of time. The events portrayed take place in a matter of months. Nor is it set in

the past. Greenleaf is set in the present and its fictional storyline addresses contemporary social

and legal issues. Thus, the pace and sequence of the two works are not substantially similar.

        Dialogue. For dialogue to be deemed substantially similar, there must be “extended

similarity” throughout the two works. Moore, 992 F. Supp. 2d at 557–58 (quoting Olson v. Nat’l

Broad. Co., Inc., 855 F.2d 1446, 1450 (9th Cir. 1988)). There is no such similarity here.


                                                 15

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 15 of 19
Plaintiff has not cited any protectable dialogue that she wrote in the Book that appears in

Greenleaf. In her Complaint, Plaintiff points to instances where portions of scripture are

referenced in both works, including such common place occurrences as the recitation of Psalm

23 (“The Lord is my Shepherd”) at a funeral. (Complaint, pg. 8–9 of 23, Episode 1, Section III

Comparison). Plaintiff cannot claim copyright over one of the most well-known and often-

quoted Biblical verses. A list of common idioms and quotations from other sources is not

evidence of substantial similarity. See Staggs v. West, PJM 08-728, 2009 WL 2579665, at *3

(D. Md. Aug. 17, 2009) (“However, each of these allegedly identical phrases contain common

words or phrases–such as ‘good life’–that simply are not copyrightable.”) (quoting Darden v.

Peters, 488 F.3d 277, 286 (4th Cir. 2007)).

       The fact that part of the title of the Book includes the words “The Green Leaf” is not

actionable either. Titles are not protected by copyright. Comins, 200 F. Supp. 2d at 518); Hayes

v. Rule, No. 1:03cv1196, 2005 WL 2136946, at *8 (W.D.N.C. Aug. 19, 2005) (finding no

actionable similarity between two CDs named “Blood in My Eyes” and “Blood in My Eye”).

Moreover, the “Green Leaf” in the title of the Book (two words) refers to the name of the café

owned by Plaintiff’s father. By contrast, the word Greenleaf (one word) as the title of

Defendants’ television series is a family surname. Moreover, the Greenleaf name chosen by

Craig Wright for the title of the television series was based, in part, on the 1965 short story

“Greenleaf,” written by Flannery O’Connor. (Wright Decl., ¶ 6).

       In sum, the Book and Greenleaf have profound differences in plot, theme, dialogue,

mood, setting, pace, characters, and sequence of events. To avoid summary judgment, Plaintiff

must show that each of the elements described above which form the basis of the extrinsic test

and show that specific protectable expression (not general broad themes or experiences that are


                                                 16

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 16 of 19
common to the human condition) that she created in the Book are also found in Greenleaf. She

has simply not done this. Instead, Plaintiff seems to take elements from each of the 13 episodes

of Greenleaf’s first season and purports to find similarities that appear somewhere in the Book.

(Compl., pp. 6–22 of 23). Plaintiff purports to find similarity in matters that are trivial, not

protectible, and/or inherent to the human condition. For example, she finds similarities between

the Book and Greenleaf because: in each work someone has a great aunt; in each work someone

had an affair; each has gay characters; both the Book and Greenleaf use the term “mere mortals”;

in each work certain people and characters get marital counseling, etc.

        It is well settled in this Circuit and elsewhere, however, that a claim for copyright

infringement cannot be based on “random similarities scattered throughout the works.” Towler,

76 F.3d at 584 (citing Litchfield, 736 F.2d at 1356). Such purported similarities are “inherently

subjective and unreliable.” Id. Thus, a plaintiff’s subjective, generalized and self-serving

statements of purported similarity, such as those alleged in the Complaint, are irrelevant, no

matter how numerous. See, e.g., Moore, 992 F. Supp. 2d at 558–59 (granting summary

judgment in defendant’s favor even though plaintiff “can cite to over one hundred (100)

substantial similarities and at least seven (7) fragmented literal similarities,” throughout the

works because “lists of random similarities are insufficient”); Eaton, 972 F. Supp. at 1026–27

(same, where plaintiff offered “a 17–page chart that points to numerous purported similarities,”

because such similarities were “superficial, haphazard, and at most skeletal resemblances”).

       In sum, the Court finds as a matter of law that fundamental differences between the

works preclude a finding of substantial similarity based on the extrinsic test.

       b. Intrinsic Test




                                                  17

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 17 of 19
       Because the Court finds as a matter of law that Plaintiff cannot satisfy the extrinsic test,

summary judgment is appropriate on that basis alone. Nevertheless, the Court has also applied

the intrinsic test for substantial similarity, and the Court finds that the works are not substantially

similar under the intrinsic test either. The relevant inquiry for the intrinsic test is whether the

“total concept and feel” of the works at issue are the same when viewed from the perspective of

an ordinary observer. Towler, 76 F.3d at 584 (finding two works “intrinsically dissimilar” where

they had a different “total concept and feel”). Like the extrinsic test, the intrinsic test can be

determined by the Court as a matter of law in a motion for summary judgment. Moore, 992 F.

Supp. 2d at 558.

       To apply the intrinsic test, the Court generally asks whether an ordinary observer

conclude that the overall concept and feel of the two works are the same. See Dawson v.

Hinshaw Music, Inc., 905 F.2d 731, 736 (4th Cir. 1990). The Court concludes that the answer to

this question is no. The Book is an autobiography, spanning 40 years, from 1960 to 1999, of a

woman living and then overcoming a life of hardship and abuse. Greenleaf, by contrast, is a

contemporary drama about an African-American church, its Bishop, and his adult children, who

live a life of luxury and wealth, and the quest of the main character to prove that her uncle is a

serial child molester. Not only is the “total concept and feel” of the Book and Greenleaf

completely different, but there is not even superficial similarity between the two works.

       IV.     CONCLUSION

       For the reasons stated herein, the Court finds, as a matter of law, that Plaintiff has not raised

a genuine disputed issue of fact as to whether Defendants have infringed Plaintiff’s copyright in

her work, the Book. For the reasons stated herein, the Court grants summary judgment to

Defendants.


                                                  18

     Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 18 of 19
                                                        ORDER

                       IT IS, THEREFORE, ORDERED that Motion for Summary Judgment filed by

              Defendants, (Doc. No. 44), is GRANTED, and this action is dismissed with prejudice.



Signed: May 11, 2021




                                                           19

                   Case 3:19-cv-00277-MOC-DCK Document 56 Filed 05/12/21 Page 19 of 19
